Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT

 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 19th  day of February, 2015 (the “Effective Date”), by and between
Orbital Satcom Corp., a Nevada corporation (the “Company”), and David Phipps
(the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive desires to be employed by the Company as its President and
the Company wishes to employ Executive in such capacity.
 
WHEREAS, the Company is a wholly owned subsidiary of Orbital Tracking Corp.
(“Parent”)
 
 NOW, THEREFORE, the parties mutually agree as follows:
 
1.           Employment. The Company hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Company, subject to
the terms and conditions set forth in this Agreement.
 
2.           Duties. The Executive shall serve as the President of the Company,
with such duties, responsibilities and authority as are commensurate and
consistent with his position, as may be, from time to time, assigned to him by
the Chief Executive Officer or Board of Directors of Parent (the “Board”). The
Executive shall report directly to the Chief Executive Officer and the Board of
Parent. During the Term (as defined in Section 3), unless otherwise authorized
by the Parent, the Executive shall devote his full business time and efforts to
the performance of his duties hereunder and related services  for the Parent.
The Company’s offices are located in Poole, England and Executive shall render
his services from such office and will not be required to relocate his residence
from London, England at any time during the Term hereof.  Executive agrees to
travel as and to the extent reasonably requested by the Company in connection
with the performance of his services hereunder, the travel, lodging and other
expenses related thereto to be borne by the Company.  Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by the Executive for
the making of passive personal investments, the conduct of private business
affairs (including other future directorships other than serving on the Board of
Directors of a competing business) and charitable and professional activities
shall be allowed, provided such activities do not materially interfere with the
services required to be rendered to the Company hereunder and do not violate the
confidentiality provisions set forth in Section 8 below.  The Company
understands and acknowledges, consistent with the foregoing, that Executive
currently has other personal passive investment interests in addition to his
position hereunder as President of the Company.
 
3.           Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of two (2) years from the date hereof. The term of this
Agreement shall automatically be extended for additional terms of one (1) year
each (each a “Renewal Term”) unless either party gives prior written notice of
non-renewal to the other party no later than three (3) months prior to the
expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”

 
 

--------------------------------------------------------------------------------

 
 
  4.         Compensation of Executive.
 
(a)           The Company shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $180,000 per annum (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations. The Board of
Directors of the Parent shall review the Base Salary on an annual basis and has
the right but not the obligation to increase, but not decrease, the Base Salary.
 
(b)           In addition to the Base Salary set forth in Section 4(a) above,
the Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”)
in an amount equal to up to one hundred (100%) percent of his then-current Base
Salary if the Company meets or exceeds criteria adopted by the Compensation
Committee of the Board of the Parent (the “Compensation Committee”) for earning
Bonuses which shall be adopted by the Compensation Committee annually.  The
Company will notify Executive of any such criteria. Annual Bonuses shall be paid
by the Company to the Executive promptly after determination that the relevant
criteria targets have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of Parent’s annual audit and public announcement of
such results and shall be paid promptly following Parent’s announcement
thereof.   The Compensation Committee may provide for lesser or greater amounts
and/or percentage Annual Bonus payments for Executive upon achievement of
partial, additional, or other criteria established or determined by the
Compensation Committee from time to time.  The Annual Bonus shall be prorated
for any partial fiscal year during the Term hereof.  For the avoidance of doubt,
if Executive is employed upon expiration of the Term of this Agreement, or if
this Agreement is terminated pursuant to Section 5(a) (other than Section
5(a)(vi)), he shall be entitled to the Annual Bonus for such year on a pro-rata
basis through the last date of employment, even if he is not employed by the
Company on the date the Annual Bonus is paid for such year.
 
(c)         Equity Awards. Executive shall be eligible for such grants of awards
under stock option or other equity incentive plans of Parent adopted by the
Board of Parent and approved by the stockholders of Parent (or any successor or
replacement plan adopted by the Board of Parent and approved by the stockholders
of Parent) (the “Plan”) as the Compensation Committee of Parent may from time to
time determine (the “Share Awards”). Share Awards shall be subject to the
applicable Plan terms and conditions, provided, however, that Share Awards shall
be subject to any additional terms and conditions as are provided in this
Agreement or in any award certificate(s), which shall supersede any conflicting
provisions governing Share Awards provided under the Plan.
 
(d)             The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment (including travel and lodging expenses), consistent
with the Company’s policy for reimbursement of expenses from time to time.
 
(e)               The Executive shall be entitled to participate in such
pension, profit sharing, group insurance, hospitalization, and group health and
benefit plans and all other benefits and plans, including perquisites, if any,
as the Company and Parent provide to their executives and/or executives of
subsidiaries of Parent (as the case may be) (the “Benefit Plans”).


(f)           The Company shall compensate the Executive for documented medical
insurance coverage up to £250 per month.
 
(g)           Upon execution of this Agreement, the Parent shall use its
reasonable best efforts to obtain quotes for Directors’ and Officers’
Professional Liability Insurance (“D&O Insurance”) and purchase such D&O
Insurance.

 
 

--------------------------------------------------------------------------------

 
 
  5.           Termination.
 
(a)           This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
(i)  
upon the Executive’s death;

 
(ii)            upon the Executive’s “Total Disability” (as herein defined);
 
                                                (iii)           upon the
expiration of the Initial Term of this Agreement or any Renewal Term thereof, if
either party has provided a timely Non-Renewal Notice in accordance with Section
3, above;
 
(iv)          at the Executive’s option, upon ninety (90) days’ prior written
notice to the Company, without Good Reason;
 
(v)           at the Executive’s option, in the event of an act by the Company,
defined in Section 5(c), below, as constituting “Good Reason” for termination by
the Executive;
 
(vi)           at the Company’s option, in the event of an act by the Executive,
defined in Section 5(d), below, as constituting “Cause” for termination by the
Company;


(vii)         at the Executive’s option, within twelve (12) months of a Change
of Control, defined in Section 5(e) below; and


(viii)         at the Executive’s option, upon any bankruptcy, insolvency,
liquidation or dissolution of the Company or  Parent, or the commencement of
proceedings against the Company or Parent under any bankruptcy or other
insolvency law, which proceeding is not withdrawn, dismissed, stayed or bonded
within thirty (30) days thereafter.
 
(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Company for a period of 180 days out of
any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board of the Parent, exclusive
of the Executive, if Executive is then serving on the Board, vote to determine
that the Executive is mentally or physically incapable or unable to continue to
perform such regular and customary duties of employment. As used herein, the
term “Rehabilitated” shall mean such time as the Executive is willing, able and
commences to devote his time and energies to the affairs of the Company to the
extent and in the manner that he did so prior to his Total Disability.
 
           (c)           For purposes of this Agreement, the term “Good Reason”
shall mean that the Executive has resigned or terminated this Agreement due to
(i) any diminution of duties 1inconsistent with Executive’s title, authority,
duties and responsibilities (including, without limitation, a change in the
chain of reporting); (ii) any reduction of or failure to pay Executive the
compensation and or other amounts provided for herein, except to the extent
Executive consents in writing to any reduction, deferral or waiver of such
compensation or other amounts, which non-payment continues for a period of
fifteen (15) days following written notice to the Company by Executive of such
non-payment; or (iii)  any material violation or breach by the Company of any of
its representations, warranties, covenants, or obligations under this Agreement
(other than non-payment of compensation or other amounts payable to Executive
hereunder) that is not cured within thirty (30) days after receipt of written
notice thereof from the Executive.  

 
 

--------------------------------------------------------------------------------

 
 
           (d)           For purposes of this Agreement, the term “Cause” shall
mean:
 
(i)           conviction of a felony or a crime involving fraud or moral
turpitude; or
 
(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Company records, or commission of any
criminal act which impairs Executive’s ability to perform appropriate employment
duties for the Company; or
 
(iii)           intentional or reckless conduct or gross negligence materially
harmful to the Company, the Parent or any successor entity thereto; or
 
(iv)           willful failure to follow lawful and reasonable instructions of
the person or body to which Executive reports; or 
 
(v)           gross negligence or willful misconduct in the performance of
Executive’s assigned duties; or
 
(vi)           any material breach of this Agreement by Executive which is not
cured within thirty (30) days after notice thereof from the Company to
Executive.
 
                (e)           For purposes of this Agreement, the term “Change
of Control” shall mean and be deemed to have taken place as set forth below:
 
                                                (i)           the acquisition by
any Person (i.e., an individual, entity or group, within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of forty percent (40%) or more of (A) the
then-outstanding shares of common stock of  Parent, or (B) the combined voting
power of the then-outstanding voting securities of  Parent which are entitled to
vote in the election of members of the Board of Directors of  Parent; or
 
                                                (ii)           if Jenna Foster
or another designee of the Executive is removed from the Board of Directors of
Parent by  Parent’s shareholders or Parent’s Board of Directors; or
 
                                                (iii)           the consummation
of a cash tender offer, exchange offer, reorganization, merger, share exchange,
consolidation or other business combination or the sale of all or substantially
all of the assets of Parent (collectively, a “Business Combination”), unless, in
any case, the persons who or which “beneficially own” the voting securities of
the Parent immediately before the transaction “beneficially own,” directly or
indirectly, immediately after the transaction, at least sixty percent (60%) of
the voting securities of  Parent or any other corporation or other entity
resulting from or surviving such transaction in substantially the same
proportion as their respective ownership of the voting securities of  Parent
immediately before the transaction; or
 
                                                (iv)           approval by the
stockholders of Parent of a liquidation or dissolution of the Parent.

 
 

--------------------------------------------------------------------------------

 
 
6.           Effects of Termination.
 
(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay and all other amounts payable to Executive under this Agreement through the
date of death or Total Disability and any other benefits accrued to him under
any Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date, the Executive or his estate
or beneficiaries, as applicable, shall be entitled to payment on a pro-rated
basis of any Annual Bonus or other payments earned in connection with any bonus
plan to which the Executive was a participant as of the date of death or Total
Disability.
 
(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Company has offered to renew the term of the Executive’s
employment for an additional one (1) year period on the same terms as provided
for under this Agreement, provided that the Company is not then in default under
this Agreement, and the Executive chooses not to continue in the employ of the
Company, or if this Agreement is terminated by Executive or the Company pursuant
to Section 5(a)(iii), the Executive shall be entitled to receive only the
accrued but unpaid compensation (less applicable withholding taxes) and vacation
pay and all other amounts payable to Executive hereunder through the date of
termination, payment on a pro-rated basis of any Annual Bonus or other payments
earned in connection with any bonus plan to which the Executive was a
participant as of the date of the Executive’s termination of employment,  any
other benefits accrued to him under any Benefit Plans outstanding at such time
(including all conversion rights available under the Company’s Benefit Plans and
as otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act) and the reimbursement of documented, unreimbursed expenses
incurred prior to such date ( such payments, amounts and benefits being
collectively referred to as the “Termination Benefits”). In the event the
Company tenders a Non-Renewal Notice to the Executive and terminates this
Agreement pursuant to Section 5(a)(iii), as above,, then the Executive shall be
entitled to the foregoing Termination Benefits provided, however, if such
Non-Renewal Notice was triggered due to the Company’s statement that the
Executive’s employment was terminated due to Section 5(a)(vi) (for “Cause”),
then payment of  the foregoing  Termination Benefits will be contingent upon a
determination (judicial or pursuant to a written agreement between the parties)
as to whether termination was properly for “Cause.” 
 
(c)           Upon termination of the Executive’s employment pursuant to Section
5(a)(v), 5(a)(vii) or 5(a) (viii),  the Executive shall be entitled to  the
Termination Benefits through the date of termination. Upon termination of the
Executive’s employment pursuant to Section 5(a)(iv), the Executive shall be
entitled to all unpaid and accrued Base Salary and the reimbursement of
documented, unreimbursed expenses incurred prior to such date.
 
(d)           Any payments required to be made hereunder by the Company to the
Executive shall continue to the Executive’s beneficiaries in the event of his
death until paid in full.
 
7.           Vacations. The Executive shall be entitled to twenty (20) days of
paid vacation and twenty (20) paid sick days in each year during the Term
hereof, during which period his Base Salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the Company
shall reasonably determine is mutually convenient. Any vacation or sick days not
taken in each year during the Term hereof shall accrue, up to a maximum of six
(6) weeks’ vacation and twenty (20) sick days, and shall carry over to the
immediately subsequent year unless Executive elects to request payment for same.

 
 

--------------------------------------------------------------------------------

 
 
      8.           Confidential Information.
 
                (a)           Disclosure of Confidential Information. The
Executive recognizes, acknowledges and agrees that he has had and will continue
to have access to secret and confidential information regarding Parent, the
Company, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive. The Executive acknowledges that such
information is of great value to Parent and the Company, is the sole property of
Parent and the Company (as the case may be), and has been and will be acquired
by him in confidence. In consideration of the obligations undertaken by Parent
and the Company in this Agreement, the Executive will not, at any time, during
or after his employment hereunder, reveal, divulge or make known to any person,
any information acquired by the Executive during the course of his employment,
which is material to the Company’s business and is treated as confidential by
Parent and/or the Company as advised to Executive by the Company, and not
otherwise in the public domain. Notwithstanding the foregoing, Executive may
disclose Confidential Information to other employees, officers, agents,
consultants, counsel and/or advisors to the Company or Parent (the
“Representatives”) in connection with the performance of his services under this
Agreement so long as such Representatives are informed by Executive of the
confidential nature of such information and are requested to treat such
information confidentially.  The provisions of this Section 8 shall survive the
termination of the Executive’s employment hereunder.
 
                (b)           The Executive affirms that he does not possess and
will not rely upon the protected trade secrets or confidential or proprietary
information of any prior employer(s) in providing services to the Company,
Parent or their respective subsidiaries, the Company acknowledging, however,
that Executive possesses and will rely upon such secrets or information obtained
by him during the course of his ownership of, and providing services to, Global
Telesat Communications Limited, World Surveillance Group and their respective
affiliated entities.
 
                (c)           In the event that the Executive’s employment with
the Company terminates for any reason, the Executive shall deliver forthwith to
the Company any and all originals and copies, including those in electronic or
digital formats, of Confidential Information which is then in his possession;
provided, however, Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including, but not limited to, photographs,
correspondence, personal diaries, calendars and rolodexes, personal files and
phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes and (iv) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company.
 
9.           Non-Competition and Non-Solicitation.
 
                (a)           The Executive agrees and acknowledges that the
Confidential Information that the Executive has already received and will
receive is valuable to Parent and the Company and that its protection and
maintenance constitutes a legitimate business interest of Parent and the
Company, to be protected by the non-competition restrictions set forth herein.
The Executive agrees and acknowledges that the non-competition restrictions set
forth herein are reasonable and necessary and do not impose undue hardship or
burdens on the Executive. The Executive also acknowledges that the Company’s and
Parent’s business is conducted worldwide (the “Territory”), and that the
Territory, scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers. The provisions of this Section 9 shall survive
the termination of the Executive’s employment hereunder for the time periods
specified below.

 
 

--------------------------------------------------------------------------------

 
 
                (b)           The Executive hereby agrees and covenants that he
shall not without the prior written consent of the Parent, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
employee, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than (i) as a
holder of less than two (2%) percent of the outstanding securities of a company
whose shares are traded on any national securities exchange or (ii) as a limited
partner or passive minority interest holder in a venture capital fund, private
equity fund or similar investment entity which holds or may hold an equity or
debt position in portfolio companies that are competitive with the Parent or the
Company; provided however, that the Executive shall be precluded from serving as
an operating partner, general partner, manager or governing board designee with
respect to such portfolio companies), or whether on the Executive's own behalf
or on behalf of any other person or entity or otherwise howsoever, during the
Term and thereafter to the extent described below, within the Territory: 
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
Business of the Company, as defined in the next sentence.  For purposes hereof,
the term “Business” shall mean the sales and service of satellite voice and data
equipment;
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Company to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the Business of the Company;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Company, with whom Executive had significant contact during Executive’s
employment by the Company (whether under this Agreement or otherwise), business
of the kind or competitive with the Business done by the Company with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Company, or if any such customer elects to move its
business to a person other than the Company, provide any services of the kind or
competitive with the Business of the Company for such customer, or have any
discussions regarding any such service with such customer, on behalf of such
other person for the purpose of competing with the Business of the Company; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company for the purpose of competing with the Business of the Company.
 
With respect to the activities described in subparagraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Term hereof
and, upon termination of the Executive’s employment pursuant to Section 5 (other
than pursuant to Section 5(a)(v), 5(a)(vii), or 5(a)(viii)), for a period of one
(1) year thereafter.

 
 

--------------------------------------------------------------------------------

 
 
10.           Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards, and any other Share Awards)
(collectively, the “Clawback Benefits”) shall be subject to “Clawback Rights” as
follows: During the period that the Executive is employed by the Company
and  upon the termination of the Executive’s employment and for a period of
three (3) years thereafter, if there is a restatement of any financial results
from which any Clawback Benefits to Executive shall have been determined,
Executive agrees to repay any amounts or surrender or adjust any stock-based
compensation which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid or received exceed the Clawback Benefits amounts that
would have been paid, based on the restatement of the Company’s (or Parent’s)
financial results.  All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
of the Parent to  take into account the restated results, and any excess
portion  of  the Clawback Benefits  resulting from such restated results shall
be immediately repaid, modified or surrendered to Parent and if not so modified
or surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee of the Parent following a
publicly announced restatement, the Company and/or Parent shall have the right
to take any and all action to effectuate such modification. The calculation of
the revised Clawback Benefits amount shall be determined by the Compensation
Committee of the Parent in good faith and applicable law, rules and
regulations.  All determinations by the Compensation Committee of the Parent
with respect to the Clawback Rights shall be final and binding on the Company,
Parent and Executive.   For purposes of this Section 10, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean a restatement resulting from material non-compliance
of the Company (or Parent) with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or  requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”).   The parties acknowledge it is their intention that
the foregoing Clawback Rights as they relate to Restatements conform in all
respects to the provisions of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect.  Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.
 
11.         Section 409A.
 
                                (a)           The provisions of this Agreement
are intended to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and any final regulations and guidance promulgated
thereunder (“Section 409A”) and shall be construed in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.  The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
 
                                (b)           To the extent that Executive will
be reimbursed for costs and expenses or in-kind benefits, except as otherwise
permitted by Section 409A, (a) the right to reimbursement or in-kind benefits
shall  not be subject to liquidation or exchange for another benefit, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year;
provided that the foregoing clause (b) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b)   of the
Code solely because such expenses are subject to a limit related to the period
the arrangement is in effect and (c) such payments shall be made on or before
the last day of the taxable year following the taxable year in which the expense
was incurred.
 
                (c)           A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination constitutes a “Separation from Service” within the
meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean Separation from Service.

 
 

--------------------------------------------------------------------------------

 
 
                (d)           Each installment payable hereunder shall
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b), including Treasury Regulation Section 1.409A-2(b)(2)(iii).  Each
payment that is made within the terms of the “short-term deferral” rule set
forth in Treasury Regulation Section 1.409A-1(b)(4) is intended to meet the
“short-term deferral” rule.  Each other payment is intended to be a payment upon
an involuntary termination from service and payable pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), et. seq., to the maximum extent
permitted by that regulation, with any amount that is not exempt from Code
Section 409A being subject to Code Section 409A.
 
                (e)           Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of Section
409A at the time of Executive’s termination, then only that portion of the
severance and benefits payable to Executive pursuant to this Agreement, if any,
and any other severance payments or separation benefits which may be considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”), which (when considered together) do not exceed the
Section 409A Limit (as defined herein) may be made within the first six (6)
months following Executive’s termination of employment in accordance with the
payment schedule applicable to each payment or benefit.  Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
otherwise due to Executive on or within the six (6) month period following
Executive’s termination will accrue during such six (6) month period and will
become payable in one lump sum cash payment on the date six (6) months and one
(1) day following the date of Executive’s termination of employment.  All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
termination but prior to the six (6) month anniversary of Executive’s
termination date, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.


                (f)           For purposes of this Agreement, “Section 409A
Limit” will mean a sum equal (x) to the amounts payable prior to March 15
following the year in which Executive terminations plus (y) the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
 
12.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the Company, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to seek to enjoin such breach or threatened breach. The
parties understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Company shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Company of any of its
obligations hereunder and the Company shall have the right to assign this
Agreement in the event of the consummation of a Change of Control transaction
(provided that Executive does not exercise his termination rights with respect
thereto), provided that the Company requires any successor entity or Person to
expressly assume, be bound by, and agree to perform the Company’s obligations
under this Agreement and provides Executive with an instrument executed by any
such successor or Person confirming the foregoing.
 
(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company with respect
thereto, and shall not be amended, modified or changed except by an instrument
in writing executed by the party to be charged. The invalidity or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by any party of any provision or
condition to be performed hereunder shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or any prior or subsequent
time, unless the instrument of waiver expressly provides otherwise.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries, personal representatives, and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, receipt acknowledged, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
private overnight mail service (e.g., Federal Express), receipt acknowledged, to
the party at the addresses set forth below or to such other address as any party
may hereafter give notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after sending.
 
If to the Company or Parent, to:
Orbital Tracking Corp.
1990 N California Blvd.8th Floor
Walnut Creek, California 94596
Attention: David Rector


If to the Executive, to:
David Phipps
2A Mornish Road, Poole
Dorset, BH13 7BZ, United Kingdom


With a copy to:
Robert L. Blessey, Esq.
Gusrae Kaplan Nusbaum PLLC
120 Wall Street
New York, New York 10005

 
 

--------------------------------------------------------------------------------

 
 
                (g)           This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws.  Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts located in New York County, and
the parties hereby waive any and all rights to trial by jury.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to principles of conflicts of laws.  Any
action or proceeding brought for the purpose of enforcement of any term or
provision of this Agreement shall be brought only in the Federal or state courts
sitting in New York County.  By their execution hereof, the Parties hereto
consent and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City, County and State of New York (or any such
other court of competent jurisdiction) and agree that any process in any suit or
proceeding commenced in such courts under this Agreement may be served upon it
or them personally or by United States certified mail, return receipt requested,
or by Federal Express or other recognized courier service, with the same force
and effect as if personally served upon it or them in New York County (or in the
city or county in which such other court is located). The Parties hereto each
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense of lack of in personam jurisdiction with
respect thereto.  In the event that Executive commences a legal proceeding to
enforce the provisions of this Agreement, the party prevailing therein shall be
entitled to receive reimbursement of all costs and expenses (including legal
fees) incurred in connection therewith. 
 
                                (h)           This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one of the same instrument.
The parties hereto have executed this Agreement as of the date set forth
above.  Facsimile execution and delivery of this Agreement is legal, valid and
binding on the parties hereto for all purposes.
 
[signature page follows]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 
COMPANY:
ORBITAL SATCOM CORP.
 
By:        /s/ David Rector                                
Name:   David Rector
Title:     Chief Executive Officer
 
EXECUTIVE: DAVID PHIPPS
/s/ David Phipps                                 
 
 
 Acknowledged and accepted:




PARENT:


ORBITAL TRACKING CORP.
 
By:  /s/ David Rector                                
Name: David Rector
Title:  Chief Executive Officer

